Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 11 January 2021.
ALLOWABLE SUBJECT MATTER
 	Claim 4-18 allowed.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  O et al. (US PG PUB No. 2020/0294575)
As per claim 1, a processing-in-memory (PIM) device (see FIG 1: 200) comprising: 
a plurality of memory banks (see FIG 1: 210); and 
a plurality of multiplication and accumulation (multipication/accumulation) (MAC) operators configured to perform MAC arithmetic operations using data output from the plurality of memory banks and input into the MAC operators (see FIG 1: 220 and [0096]: “, each of the plurality of processing elements PE may process information ( for example , information provided by the host HOST and stored in the register ) 
wherein a page is allocated to [have a first page size in the plurality of memory banks In a memory mode] (see FIG 9: S14), and wherein the page is allocated [to have a second page size, which is greater than the first page size], in the plurality of memory banks in a MAC arithmetic mode (see FIG 9: S16 and [0045]).
[The limitations following ‘to’ may be taken as intended use limitations. Further, banks are allocated/deallocated via PEIO gating circuit, so that in memory operation Bank is connected via a BGIO and BLIO (local), whereas when in processing mode operation data is provided from host to PE through BGIO (global) (see FIG 9: S16, where global is taken to be larger than local access.]
As per claim 2, the PIM device of claim 1, is 
wherein the plurality of memory banks and the plurality of MAC operators constitute a plurality of channels (see FIG 8: CH1, CH2); and wherein each of the plurality of channels includes at least one of the plurality of memory banks and at least one of the plurality of MAC operators (see FIG 8: 510, 520)
As per claim 3, the PIM device of claim 2, 
wherein the page allocated in the memory mode corresponds to a portion of one of rows in each of the memory banks included in all of the plurality of channels; and wherein the page allocated in the MAC arithmetic includes all of the same rows of the memory banks included in all of the plurality of channels (see FIG 10C and [0048]).
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200193277: Memory with page wise access connected to arithmetic circuitry (see FIG 2) 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137